Citation Nr: 1753960	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE


Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 2005 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran provided testimony during a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's degenerative disc disease of the mid to lower cervical spine is related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability are met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran asserts that he sustained a neck injury while playing flag football during physical training exercises while on active duty.  He further maintains that since this time he has experienced continuous neck pains for which he sought treatment post-service.  See March 2013 Veteran Statement and March 2017 Hearing Transcript.

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred during or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C. §5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
III.  Analysis

Here, the Veteran has a current diagnosis of degenerative disc disease of the mid to lower cervical spine.  See August 2011 and August 2015 VA treatment records.  Therefore, element one is established.

Regarding element two, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) note a complaint of a stiff neck in November 2005.  Further, a lay statement from the Veteran's Flight Chief Julio Cedeno stated that he witnessed the Veteran injure his neck during a football game as a part of physical fitness and the Veteran immediately complained of neck pain.  See February 2017 Buddy Statement.  To this end, the Board finds the Veteran's contentions regarding his in-service neck injury to be competent and credible, as he is capable of reporting the onset of neck pain and his account is fully supported by Chief Cedeno's statement.  Thus, element two is established.

As to element three, nexus, a May 2017 private doctor, Dr. E.C.N., opined that there is a 50 percent likelihood that the Veteran's current neck disability is related to his injury sustained in service.  See May 2017 private doctor opinion.  Prior to rendering her opinion, Dr. E.C.N. discussed potential etiologies with the Veteran while taking into account his lay statements regarding his neck injury.  The Board finds that this opinion tends to demonstrate that there is a relationship between the in-service neck injury and the Veteran's current neck disability.  Albeit quite brief, the physician provided an understandable and rational basis for the opinion, and relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Further, the Board finds nothing in the record to doubt the qualifications of Dr. E.C.N., and thus finds this medical opinion to be competent.  There is no competent medical opinion to the contrary on direct service.  Therefore, element three is also established.

In sum, the evidence of record reflects that the Veteran has a current cervical spine disability, that he incurred a neck injury during active service, and that his current cervical spine disability is related to that in-service neck injury.  Thus, service connection is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.
ORDER

Entitlement to service connection for a cervical spine disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


